June 10, 2021

    
   

1N THIS OFFICE

Clerc U.S, Dish Court
cee hy

U.S. District Court

Middle District of North Carolina
324 W. Market Street

Greensboro NC 27401

RE: Case 21-CV-219 Arroyo v. Southwood Realty Company, et al

Dear Clerk of Court:

Please file these copies of Notice of a Lawsuit and Request to
Waive of a Summons served to all Defendant(s), due to no ruling on the
application for informa pauperis or the motion to proceed as indigent
by this Court since March 2021.

Thank you for your assistance and cooperation in this matter

Sincerely,

 

Valerie royo, Pro Se

P.O. Box 5579

Concord NC 28027

Phone# 704-506-1526

Email; ove t 2 2 shake oo DP ete Mae

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 1 of17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [~]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
Civil Action No. 21-CV-219

¥

SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: SOUTHWOOD REALTY COMPANY, DAN RATCHFORD AND HERMAN RATCHFORD

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you retum the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

Tf you do not retum the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you, And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below. }
Date: 06/10/2021 (

Signature of the attornsy ot unrepresented party
VALERIE ARROYO

 

Printed name

P.O, BOZ 5579
CONCORD NC 28027

Address

 

oneiovecommunitycenter@qmail.com
E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 2 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAITVE SERVICE OF A SUMMONS

To: TRIANGLE CLOISTER OF CONCORD Dib/a/ CLOISTER OF CONCORD, INC & LUZ GORDON

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must retum the signed

waiver within 30 days (give at least 36 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will! have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

Tf you do not return the signed waiver within the time indicated, J will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

  

Date: 06/10/2021

VALERIE ARROYO

 

Printed name

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

704-506-1526

Telephone number

 

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 3 of 17
AO 398 (Rev. 01/09) Notice of 2 Lawsuit and Request to Waive Service of a Summons

 

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v

. Civil Action No. 21-CV-219
SGUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: BROWNLEE, WHITLOW & PRAET, PLLC & PARTICK A JOHNSON

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service}

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district af the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

‘What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

Tf you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you, And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

 
  

Date: 06/10/2021
ey oMunrepresenied party

VALERIE ARROYO

Printed name

 

 

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

704-506-1526

Telephone number

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 4 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [|

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff

¥

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: VANN LAW FIRM, PA & CHRISTOPHER M. VANN

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And J will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

  
     

I certify that this request is being sent to you on the date below.

Date: 06/10/2021
Signature of the attarngf or unrepresented party

VALERIE ARRCYO

Printed name

 

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

 

704-506-1526
Telephone number

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 5 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
Civil Action No. 21-CV-219

v

SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: LOEBSACK & BROWNLEE, PLLC & JARRED M. SCHMIDT

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within _30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessaty expenses.

I certify that this request is being sent to you on the date below.

  
 

Date: 06/10/2021
‘Signature of the atta:

VALERIE ARROYO

or unrepresented party

 

Printed name

P.O. BOZ 5579
CONCORD NC 28027

 

Address

onelovecommunitycenter@gqmail.com

 

E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 6 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA
Plaintiff

 

¥,

SOUTHWOOD REALTY COMPANY, et al
Defendant

Civil Action Ne. 21-CV-219

 

ol

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: CABARRUS COUNTY DISTRICT COURT OF ADMINISTRATION & MAGISTRATE COLLEN P. BROOME

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized ta receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and retuming the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you retum the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

Hf you do not return the signed waiver within the time indicated, J will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

 
 
    

Date: 06/10/2021
Signature of the atto or unrepresented party

VALERIE ARROYO

Printed name

P.O, BOZ 5579
CONCORD NC 28027

 

Address

onefovecommunitycenter@qmail.com
E-mail address

704-506-1526

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 7 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
Civil Action No. 21-CV-219

¥.

SOUTHWCOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PATRICIA R. HOSKIN

 

(Name of the defendant or - if the defendant is a corporatian, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you retum the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

t certify that this request is being sent to you on the date below. }
Date: 06/10/2021 ( yf

“ Signature of the quigntey or unrepresented party
VALERIE ARROYO

 

Printed name

P.O. BOZ 5579
CONCORD NC 28027

 

Address

onelovecommunitycenter@qmail.com

 

E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 8 of 17
AO 398 (Rev. 01/69) Notice ofa Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina [>]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v.

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: ELIZABETH THOMAS

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and retuming the enclosed waiver. To avoid these expenses, you must return the signed
waiver within _30_ days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for retuming one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States),

Tf you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court te require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

  

Date: 06/10/2021

VALERIE ARROYO

 

Printed name

P.O, BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gqmail.com
E-mail address

704-506-1526

Telephone number

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 9 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v

. Civil Action No. 21-CV-219
SOUTHWCOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: N. C. STATE BAR
(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, } will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

    

Date: 06/10/2021
Signature of thesaitapfey or unrepresented party

VALERIE ARROYO

Printed name

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

704-506-1526

Telephone number

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 10 of 17
AO 398 (Rev, 01/09) Notice of a Lawsuit and Request te Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [-]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
¥.

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: MAGISTRATE SHAWN MORRIS

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service}

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

 

What happens next?

If you retum the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

 
 

Date: 06/10/2021

   

Sigitature‘of the attorngy oP unrepresented party

VALERIE ARROYO

Printed nante

 

P.O, BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

704-506-1526

Telephone number

Case 1:21-cv-00219-CCE-JEP Document 6 Filed 06/15/21 Page 11 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: CITY OF CONCORD & CITY COUNCIL BOARD OF CONCORD

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

 
 
    

Date: 06/10/2021

or unrepresented party

VALERIE ARROYO

Printed name

 

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.com
E-mail address

704-506-1526

Telephone number

 

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 12 of 17
AO 398 (Rev, 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [*]

VALERIE ARROYO & DEREK OLIVARIA
Plaintiff
v.
SOUTHWOOD REALTY COMPANY, et al
Defendant

Civil Action No. 21-CV-219

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: CABARRUS COUNTY BOARD OF COMMISSONER

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer er agent authorized to receive service}
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within _30_ days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice

is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And { will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

i certify that this request is being sent to you on the date below.

  
   

 

Date: 06/10/2021

forney or unrepresented party

VALERIE ARROYO

Printed name

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@qmail.com
E-mail address

704-506-1526

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 13 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summens

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [+]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
¥

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

ill

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: N.C. INDUSTRIAL COMMISSONER

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States),

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

i certify that this request is being sent to you on the date below. y)
Date: __ 06/10/2021 { tne

“Signature of the augtney or unrepresented party
VALERIE ARROYO

 

Printed name

P.O. BOZ 5579
CONCORD NC 28027

 

Address

onelovecommunitycenter@gqmail.com

 

E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 14 of 17
AO 398 (Rev. 01/09) Notice of 2 Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina [¥]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
Vv

. Civil Action No. 21-CV-219
SOUTHWCOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: N.C. STATE ATTORNEY OFFICE & DEPARTMENT OF JUSTICE

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service,

Please read the enclosed statement about the duty to avoid unnecessary expenses.

   
    

I certify that this request is being sent to you on the date below.

Date: 06/10/2021

forniey or unrepresented party

VALERIE ARROYO

Printed name

 

P.O. BOZ 5579
CONCORD NC 28027

Address

 

onelovecommunitycenter@gmail.cam
E-mail address

704-506-1526
Telephone number

 

 

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 15 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [=]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
Civil Action No. 21-CV-219

¥

SOUTHWOOD REALTY COMPANY, et al

 

eee See” Saee! Seueee” ae”

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: CABARRUS COUNTY SUPERIOR COURT OF ADMINISTRATION

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date: 06/10/2021 [ wl af
\Sfpnature of Cn ns party
VALERIE ARROYO

 

Printed name

P.O. BOZ 5573
CONCORD NC 28027

 

Address

onelovecommunitycenter@qmail.com
E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 16 of 17
AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

 

UNITED STATES DISTRICT COURT
for the
Middle District of North Carolina [~]

VALERIE ARROYO & DEREK OLIVARIA

 

Plaintiff
v

. Civil Action No. 21-CV-219
SOUTHWOOD REALTY COMPANY, et al

 

Defendant
NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: CONCORD & KANNAPOLIS INDEPENDENT TRIBUNE

 

(Name of the defendant or - if the defendant is a corporation, partnership, ar association - an officer or agent authorized to receive service)

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

  
 
 

I certify that this request is being sent to you on the date below.

Date: 06/10/2021

 

ignature of th, Gttdrney or unrepresented party
VALERIE ARROYO

 

Printed name

P.O. BOZ 5579
CONCORD NC 28027

 

Address

onelovecommunitycenter@gmail.com

 

E-mail address

704-506-1526

 

Telephone number

Case 1:21-cv-00219-CCE-JEP Document6 Filed 06/15/21 Page 17 of 17
